Citation Nr: 1119090	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  07-35 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left hip disorder, and if so, whether the claim may be granted.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right hip disorder, and if so, whether the claim may be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from October 1990 to June 1998.

The case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama, which denied the above claims.

Although the Board has determined that there is sufficient evidence to warrant the reopening of the claims on appeal, the Board finds that further development is now necessary with respect to these claims.  The issues of entitlement to service connection for left and right hip disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A July 2003 rating decision denied the claims for service connection for arthritis of the left and right hip on the bases that there was no x-ray based diagnosis of arthritis within the one year presumptive period, and that the evidence otherwise did not relate a disorder of the left and/or right hip to service or service-connected disability.  The Veteran did not appeal the July 2003 rating decision with respect to either claim.  

2.  The evidence submitted since the July 2003 rating decision pertinent to the claims for service connection for left and right hip disorders was not previously submitted, relates to an unestablished fact necessary to substantiate the claims, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claims. 



CONCLUSIONS OF LAW

1.  The July 2003 rating decision which denied claims for service connection for left and right hip disorders is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2010).  

2.  Additional evidence submitted since the July 2003 rating decision is new and material, and the claims for service connection for left and right hip disorders are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The record with respect to the claims for service connection for left and right hip disorders reflects that they were initially denied in a July 2003 rating decision on the bases that there was no x-ray based diagnosis of arthritis within the one year presumptive period, and that the evidence otherwise did not relate a disorder of the left and/or right hip to service or service-connected disability.  The Veteran did not express disagreement with this aspect of the RO determination in a timely notice of disagreement.  Accordingly, the July 2003 RO determination became final with respect to these claims.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As such, the Board finds that the Veteran's claims for service connection for left and right hip disorders may only be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In this regard, in a recent case, the United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

Here, based on the grounds stated in the original decision that denied the claims, the Board finds that new and material evidence would consist of x-ray findings of hip arthritis or other medical evidence linking current left and right hip disability to service or service-connected disability.  

In this regard, medical evidence that has been received since the July 2003 rating decision most importantly includes the results of June 2001 VA x-rays of the hips that were interpreted to reveal minimal degenerative joint disease (DJD) of the hips, a little less than three years after the Veteran's discharge from active service.  Since the lack of x-ray evidence of hip arthritis was at least in part the basis for the previous denial of the claims, this additional evidence indicating x-ray findings of arthritis less than three years after the Veteran's discharge from active service clearly relates to an unestablished fact necessary to substantiate the claims.  38 C.F.R. § 3.303.

Accordingly, the Board finds that this additional evidence was not previously submitted, relates to an unestablished fact necessary to substantiate the claims, is neither cumulative nor redundant, and raises a reasonable opportunity of 

substantiating the claims.  The Board thus finds that the claims for service connection for left and right hip disorders are reopened.  


ORDER

New and material evidence having been submitted, the claim for service connection for a left hip disorder is reopened.

New and material evidence having been submitted, the claim for service connection for a right hip disorder is reopened.  


REMAND

Having reopened the claims for service connection for left and right hip disorders, the Board now finds that further development is warranted with respect to the claims.  More specifically, although the Veteran was previously provided with a VA medical examination in January 2003, at which time the examiner concluded that it was not likely that the Veteran's hip condition was secondary to her service-connected left and feet condition, he did not provide a rationale for this opinion or address the Veteran's additional assertion that her bilateral hip disability was directly related to active service.  Consequently, the Board finds that the Veteran should be afforded a new examination and opinions as to whether any left and right hip disorders are related to service or service-connected disability.  In providing the opinions, the examiner should also be requested to comment on the Veteran's claim of continuing bilateral hip pain since service, and the VA x-ray findings of DJD of the hips less than three years after the Veteran's separation from service.  

Arrangements should also be made to obtain any additional VA treatment records for the Veteran dated since August 2006.

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should be made to obtain any additional VA treatment records for the Veteran, dated since August 2006.

2.  Thereafter, schedule the Veteran for a VA orthopedic examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests, including x-rays, should be conducted.

The examiner should determine whether the Veteran has x-ray findings of arthritis of the hips.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed arthritis or other disability of the hips had its clinical onset during active service or is related to an in-service disease, event, or injury.  The examiner should comment on the Veteran's claim of continuing bilateral hip pain since service, and the VA x-ray findings of DJD of the hips less than three years after the Veteran's separation from service

The examiner should also offer opinions as to whether any currently diagnosed arthritis or other disability of the hips was caused or aggravated by the Veteran's service-connected bilateral residuals of cold injury to the feet and bilateral residuals of shin splints with knee and ankle pain.  

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  The RO/AMC should read the medical opinions obtained to ensure that the remand directives have been accomplished, and should return the case to the examiner if all questions posed are not answered.  

4.  After completion of the above, and any other development deemed necessary, review the record and readjudicate the claims on appeal.  Unless the benefits sought on appeal are granted, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


